DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/20/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mead et al (2015/0219765).
With respect to claim 1, Mead et al disclose:
A system for detecting laser light returned from an object [ taught by figures 1C and 1D ], comprising: a transmitter [ taught by laser transmitter system (193) ] comprising: one or more laser sources [ taught by 1.88 Micron Laser (162) ], at least one of the laser sources configured to provide a respective native laser beam having a wavelength above 1,100 nm [ 1.88 microns ]; a wavelength converter configured to receive the native laser beams provided by the laser sources and convert the native laser beams into a converted laser beam having a wavelength below 1,100 nm [ taught by frequency quadrupler (163) ]; and a scanner configured to emit the converted laser beam to the object in a first direction [ taught by beam steerer (164) ]; and a receiver configured to detect a returned laser beam having a wavelength [ taught by receiver-detector system (160) ].
Claim 2 is anticipated by paragraph 0058, which teaches that laser source (162) is a thulium doped fiber laser.
Claim 7 is anticipated in that the one laser source (162) is not more than one.
Claim 19 is anticipated by the method of operation of the elements of Mead et al applied to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mead et al (2015/0219765) in view of Yumoto et al (2006/0013270) and Franjic et al (2006/0153254).
With respect to claim 14, Mead et al disclose:
An apparatus for emitting laser light [ taught by laser transmitter system (193) ], comprising: a plurality of fiber lasers, each configured to provide a respective native laser beam having a first wavelength [ Mead teaches a single laser source (162) ]; a wavelength converter configured to receive the native laser beams provided by the fiber lasers and convert the native laser beams into a converted laser beam having a second wavelength below the first length [ taught by frequency quadrupler (163) ]; and a scanner configured to emit the converted laser beam [ taught by beam steerer (164) ].

Figure 3 of Yumoto et al teaches that it was known at the time of the present application to have input plural wavelengths (121, 122) to a nonlinear optical crystal (123) in order to produce a lower wavelength.
It would have been obvious to have applied the teaching of Yumoto et al to the system of Mead et al because this teaching showed a known alternative method of producing a lower wavelength from higher input wavelengths.
Although Yumoto does not teach the input wavelengths are sourced by fiber lasers, the use of fiber lasers is suggested to a skilled artisan by Mead et al (1.88 Micron Laser) and Franjic et al – paragraph 0048; “…the oscillator can be a solid state laser or fiber laser…”.
Claim 3 is obvious for the reasons applied to claim 14.
Claims 12, 13 and 18 would have been obvious to a person of ordinary skill in the art using the relationship set forth by paragraph 0056 of Yumoto et al to design the system to operate at a specified second lower wavelength.
Claims 5, 6, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mead et al, as applied to claims 1 and 20 above, or Mead et al, Yumoto et al and Franjic et al, as applied to claim 14 above, and further in view of Okada (JP02018159896A).
Claims 5, 6, 15, 16 and 20 would have been obvious because Okada et al taught that it was known to temperature stabilize a nonlinear element (70) used for wave conversion in an optical system; thus being a desired modification that help keep the frequency output stable.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mead et al, as applied under 35 USC 102 to claim 1 above, and further in view of Lou (5,059,787).
Lou established that silicon was a conventional material used in the construction of photodetectors, thus rendering claim 4 obvious.
Allowable Subject Matter
Claims 8-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Kase (JP2014173966A) – teaches temperature control of a wavelength conversion element.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645